Citation Nr: 1512223	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen claims for service connection for arthritis of the feet and right ankle.

2.  Entitlement to service connection for arthritis of the feet.

3.  Entitlement to service connection for arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In January 2015, the Veteran was afforded a Board hearing before the undersigned.  A transcript of the hearing has been associated with the file.  During the Board hearing, the Veteran submitted additional evidence that the RO has not reviewed.  However, the Veteran specifically waived RO jurisdiction to review the additional evidence in January 2015.  

The issues of service connection for arthritis of the feet and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed Board decision issued in July 2000 the Board denied entitlement to service connection for arthritis of the feet and right ankle.

2.  Evidence received since the July 2000 Board decision relates to unestablished facts necessary to substantiate the Veteran's previously denied claims.




CONCLUSIONS OF LAW

1. The July 2000 Board decision, which in pertinent part denied service connection for arthritis of the feet and right ankle, is final.  38 C.F.R. §§ 20.1100, 20.1104 (1999).

2.  The evidence received subsequent to the July 2000 Board decision is new and material, and the claims for service connection for arthritis of the feet and right ankle are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for arthritis of the feet and right ankle.  Claims for service connection for these conditions were last denied by VA in a July 2000 Board decision.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.1100, 20.1104 (1999).  As such, those issues may only be addressed on the merits if new and material evidence is received.  See 38 C.F.R. § 3.156(a) (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Since the July 2000 decision, VA has received new and material evidence as to each of the claims, including private medical examiners' opinions dated in October and November 2011, which suggests a nexus between the Veteran's current arthritis of the feet and right ankle; and testimony from the Veteran suggesting that in-service injuries resulted in his current disability.  The testimony offered by the Veteran is presumed credible for the purpose of determining whether it is new and material.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  As such, these claims are reopened.  To this limited extent, the claims are granted.






ORDER

New and material evidence having been received the claim for service connection for arthritis of the feet is reopened.

New and material evidence having been received the claim for service connection for arthritis of the right ankle is reopened.


REMAND

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran submitted two private medical opinions in support of his claim.  In an October 2011 letter, one physician stated that it is difficult to determine at this point whether the arthritis of both feet is a result of previous trauma that occurred in 1983 during his military service or not.  The physician also stated in a clinical note that the Veteran had a lot of papers from the VA stating he had an injury in 1983 to his feet that may have resulted in some arthritic change.  

The second physician's letter is dated in November 2011.  She indicated that the Veteran is her patient and he has chronic problems with his right ankle and left great toe area.  She stated that he has osteoarthritis of his feet that probably had progressed as a result of earlier injuries caused during his years of service in the military.

The Board notes that the private physicians' opinions do not provide adequate rationale to support their opinions.  Thus, the private physicians' opinions are too equivocal or lacking in specificity to support a decision on the merits.  There has been no VA examination to determine the nature and likely etiology of the claimed arthritis of the feet or right ankle.  Thus, the Board finds that an examination is needed.

In addition, any outstanding treatment records referable to the claims should be obtained for review and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all treatment rendered for the claimed arthritis of the feet and right ankle since 2012.  Based on his response, the AOJ should obtain copies of any outstanding treatment records and associate them with the record. 

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his arthritis of the feet and right ankle. 

The examiner is to be provided access and must review the entire claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis of the feet or arthritis of the right ankle is due to an injury or other event or incident of the Veteran's period of active service.  In this regard, the Board notes that the Veteran has submitted private medical records with opinions from physicians.  The VA examiner must consider and address these records and opinions in his/her rationale.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


